EXHIBIT 10.1

 

Employment Offer

 

Personal and Confidential

 

September 25, 2008

 

Justin R. Spencer

[address redacted]

 

Dear Justin,

 

I am pleased to confirm Symmetricom, Inc.’s offer of employment to you.  On
behalf of Tom Steipp, President and CEO, we offer you the position of Chief
Financial Officer.   As Tom indicated, your starting base salary will be
$11,153.85 bi-weekly (which comes to $290,000 on an annualized basis).

 

Additionally, you will receive a sign-on bonus of $50,000, less applicable taxes
and withholdings, payable in your first 60 days of employment.  This bonus is
fully repayable if you voluntarily leave Symmetricom within 12 months of your
date of hire.

 

You will also be eligible to participate in Symmetricom’s FY09 Incentive
Compensation Program (ICP).  The ICP provides a cash bonus opportunity (50% of
base salary) payable based on fiscal year performance results.  Participation in
the plan aligns your total cash compensation with key company and individual
performance goals. .

 

We are pleased to offer you the option to purchase 150,000 shares of Symmetricom
stock.  This new hire grant will be priced on the 8th calendar day of the month
following your official start date.  If the 8th falls on a weekend or holiday,
pricing will occur on the next business day.  Options vest over three years; 25%
(¼) will vest on the 1st anniversary of your hire date, 25% (¼) on the 2nd
anniversary of your hire date and 50% (½) on the 3rd anniversary of your hire
date.  Documents regarding this grant will be delivered to you from
Symmetricom’s Stock Administration department once the price has been set.

 

This offer is valid until September 29, 2008 and conditional upon verification
of the following: proof of eligibility to legally work in the United States
under the Immigration Reform and Control Act of 1986 (IRCA); successful
completion of a background check and, if you are a foreign national and the
position responsibilities to which you will be assigned require an Export
License, conditions for successful approval of an Export License.  Please refer
to the enclosed documents for further information.

 

If you choose to accept this offer, please understand that your employment with
Symmetricom is voluntarily entered into and is for no specified term. You are
free to resign at any time. Symmetricom, Inc. does not make any representations
concerning the duration of this offer, or any employee’s employment.

 

Additionally, we believe in the protection of confidential and proprietary
information.  By accepting this offer you agree that you will exercise utmost
diligence to protect and guard the confidential information of our company as
stated in the enclosed Invention Assignment and Secrecy Agreement.  It is also
understood that you will not violate any previously signed agreements covering
proprietary information.

 

Symmetricom’s guiding principles for conducting business as individuals and as a
corporation include: conducting business with uncompromising integrity, staying
customer-connected, leveraging the strength of the team, and stimulating an
innovative and creative environment.  Your decision to join our organization
should include an understanding of these business values.

 

Justin, you may signify your acceptance by indicating your proposed start date,
signing and returning this letter along with the enclosed documents requiring
completion to our Human Resources Department in the enclosed self-addressed
envelope.

 

--------------------------------------------------------------------------------


 

We look forward to your joining our team.  Our shared values and guiding
principals enable us to provide the tools, resources, and professional challenge
for you to excel and make a significant contribution to Symmetricom’s continued
success.

 

 

Sincerely.

 

 

 

Symmetricom, Inc.

 

Perfect Timing.  It’s Our Business.

 

 

 

 

 

/s/ Bill Minor

 

 

 

Bill Minor

 

EVP, Global Human Resources

 

 

 

Enclosures:

Letter copy

 

Equal Employment Opportunity Survey

 

Employment Eligibility Verification

 

Guided by Our Shared Values

 

Employee Confidentiality and Invention Assignment Agreement

 

Human Resources Philosophies, Policies, Procedures and Guidelines

 

Highlight of Benefits

 

Waiver of Liability

 

Confidential Information Sheet

 

 

cc:

Tom Steipp

 

Human Resources File

 

 

Please return all documents to:

 

 

 

Symmetricom

2300 Orchard Parkway

San Jose, CA  95131

Attn: Human Resources — Confidential

 

--------------------------------------------------------------------------------


 

Employment Offer

Acknowledgment & Acceptance

 

I understand that this Offer Letter, along with the documents enclosed and those
listed below, sets forth our entire agreement respecting the terms of my
employment with Symmetricom, Inc. and supersedes any prior representations or
agreements, whether written or oral.  I further understand that this agreement
may not be modified, except in writing signed by the Chief Executive Officer of
Symmetricom, Inc. and myself.

 

I acknowledge and understand that my employment with Symmetricom, Inc. is
voluntarily entered into and is for no specific term.  I further understand that
Symmetricom, Inc. does not make any representations concerning the duration of
any employee’s employment.

 

Signing below indicates I have received, understood and agreed to comply with
the following enclosed company policies:

 

1-

Employee Confidentiality and Invention Assignment Agreement

 

 

2-

Guided by Our Shared Values

 

 

3-

Human Resources Philosophies, Policies, Procedures and Guidelines

 

 

 

Equal Employment Opportunity

Drug-Free Workplace

 

Code of Business Conduct & Ethics

Employment Classifications

 

Insider Trading

Confidentiality and Company Property

 

Harassment Free Workplace

Disclosure of Employment Information

 

 

 

 

BY

Justin R. Spencer

 

 

Please print full name

 

 

 

 

 

/s/ Justin R. Spencer

 

 

Please sign full name

 

 

 

 

START DATE

 

 

 

Monday is preferred

 

--------------------------------------------------------------------------------